DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/019601 filed on 24 Feb. 2018, which claims benefit under 35 USC 119(e) to US provisional application Nos. 62/556,282 and 62/463,189 filed on 8 Sep. 2017 and 24 Feb. 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1 Apr. 2022, 13 Jan. 2022, 31 Aug. 2020, 22 Apr. 2020, and 1 Nov. 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, and 3-15 in the reply filed on 19 May 2022 is acknowledged.
Claims 2, and 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017; see IDS filed on 1 Nov. 2019).

	Regarding claims 1, 3, and 6-8, Federoff et al. disclose a stable isotope dilution multiple reaction monitoring mass spectrometry (SID-MRM-MS) method.  Targeted metabolomic analysis of plasma sample was performed using the Absolute-IDQ P180 (obtaining a sample from a subject). Flow injection analysis (FIA) tandem mass spectrometry (MS/MS) method was used to quantify a panel of 144 lipids simultaneously by multiple reaction monitoring.  The kit facilitated absolute quantitation of 21 amino acids (21 proteinogenic amino acids include BCAAs, tryptophan, tyrosine, glutamate) and 90 phosphatidylcholines (performing biochemical analysis of the same to measure or detect a level of at least one biomarker metabolite wherein the at least one biomarker metabolite is selected from branched chain amino acid biomarker metabolite, a glutamate biomarker metabolite, a tryptophan biomarker metabolite, a tyrosine biomarker metabolite, a phosphatidyl choline metabolite) (see [0072]-[0074], table 8; [0078]-[0079]).  The limitation of wherein of “if the subject has a level of the at least one biomarker metabolite that is lower than the level of the at least one biomarker metabolite in a control sample, the subject is diagnosed with as having a cognitive disorder” and “when the subject is diagnosed with having a cognitive disorder, initiating treatment for a cognitive disorder” are contingent limitations that merely requires a mental comparison with a control sample and mental diagnosis step. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017; see IDS filed on 1 Nov. 2019).

Federoff et al. teach as discussed above.  Federoff et al. teach metabolic and genetic biomarkers for memory loss (see title).  A change in the value of a subjects biomarker profile, including a change in the subject’s biomarker profile, over normal (control) values is indicative that the subject has an increased risk of suffering from memory impairment (see abstract).  Federoff et al. teach that examples of disease related memory impairment include Alzheimer’s disease (see [0016]).  Lipidomic profile include lyso PC a 18:2 and PC aa C36:6 (see [0031]).  Normal control (NC) group (see [0034], [0061]).  If it is determined that the subject is at increased risk of memory impairment, the health care professional may prescribe treatment (see [0055]-[0056]).   The other metabolites that displayed differential abundance in the study groups consisted of amino acids, biogenic amines and a broad range of phospholipifs, and other lipid species.  The data revealed significantly lower plasma levels of serotonin etc (see [0083]-[0085]).  Federoff et al. claim a method of determining if a subject has an increased risk of suffering from memory impairment (see claims 1-10).  74 participants met criteria for either aMCI or mild AD (see [0078]-[0079]).  Factors for which the analysis may be adjusted include sex (see [0022]).  Federoff et al. teach that the biomarkers for early disease include CSF tau and Aβ levels, structural and functional MRI, and use of PET amyloid imaging (see [0006]).
Federoff et al. do not teach that the control sample is taken from a subject or population of subjects with normal cognition.  Federoff et al. do not teach that the method further comprises determining whether the subject has at least one independent indicator of AD wherein the at least one independent indicator of AD comprises the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio.  Federoff et al. do not teach that the method further comprises initiating treatment for AD in the subject that has a level of the at least one biomarker metabolite that is lower than the level of the at least one biomarker metabolite in a control sample.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by using a control sample taken from subjects with normal cognition as taught by Federoff et al. because it would advantageously enable differentiating MCI and normal control groups based on a cognitive performance.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further determining whether the subject has an independent indicator of AD comprising the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio as taught by Federoff et al. because it would advantageously enable defining the AD group by validating the presence of Aβ 1-42 or an increase in the total tau/Aβ1-42 ratio.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further initiating treatment for a cognitive disorder such as AD in the subject that has a level of the at least one biomarker metabolite that is lower than the level of the at least one biomarker metabolite in a control sample (diagnosed as having a cognitive disorder) as taught by Federoff et al. because it would have been expected to advantageously enable treatment of memory impairment in the subject based on a validated diagnosis of AD.

Claims 1, 3-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017; see IDS filed on 1 Nov. 2019), in view of Mittelstrass et al. (PLoS Genetics; published 2011; see IDS filed on 1 Nov. 2019), and Parker, Jr. (US 2013/0123341 A1; published 16 May 2013; see attached 892).

	Federoff et al. teach as discussed above.  Federoff et al. teach metabolic and genetic biomarkers for memory loss (see title).  A change in the value of a subjects biomarker profile, including a change in the subject’s biomarker profile, over normal (control) values is indicative that the subject has an increased risk of suffering from memory impairment (see abstract).  Federoff et al. teach that examples of disease related memory impairment include Alzheimer’s disease (see [0016]).  Lipidomic profile include lyso PC a 18:2 and PC aa C36:6 (see [0031]).  Normal control (NC) group (see [0034], [0061]).  If it is determined that the subject is at increased risk of memory impairment, the health care professional may prescribe treatment (see [0055]-[0056]).   The other metabolites that displayed differential abundance in the study groups consisted of amino acids, biogenic amines and a broad range of phospholipifs, and other lipid species.  The data revealed significantly lower plasma levels of serotonin etc (see [0083]-[0085]).  Federoff et al. claim a method of determining if a subject has an increased risk of suffering from memory impairment (see claims 1-10).  74 participants met criteria for either aMCI or mild AD (see [0078]).  Factors for which the analysis may be adjusted include sex (see [0022]).
	Federoff et al. do not disclose that the subject is male and that the at least one biomarker metabolite is a BCAA or that the subject is female and the at least one biomarker metabolite is a phosphrtidylcholine biomarker metabolite. 
	Mittelstrass et al. teach the discover of sexual dimorphisms in metabolic and genetic biomarkers (see title).  Mittelstrass et al. teach that serum metabolite concentrations allow for direct readout of biological processes, and association of specific metabolomic signatures with complex diseases such as Alzheimer’s disease and cardiovascular and metabolic disorders has been shown.  Our study provides new important insights into sex specific differences of cell regulatory processes and underscores that studies should consider sex specific effects in design and interpretation (see abstract).  Mittelstrass et al. teach that metabolites which may be used as predictive biomarkers have to be used selectively depending on sex (see pg. 2).  Mittelstrass et al. teach that the phenotypic metabotype differences between males and females include valine and lysoPC a C18:2 (see table 1).  Mittelstrass et al. teach a systemic view of metabotype variations in the metabolism of males and females (see Fig. 2).  Mittelstrass et al. teach the absoluteIDq kit (see pg. 9).
	Parker, Jr. teaches methods, compositions and kits for diagnosing and treating Alzheimer’s disease using mitochondrial CO3 gene mutations (see title).  Parker, Jr. teaches that analysis of CO3 codon mutations and the amino acid sequence of CO3 shows that codons at positions 150-261 specify hydrophobic amino acids (i.e., valine)(see [0186]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by obtaining a sample from a female subject and perform biochemical analysis on the sample to detect a level of phosphatidyl choline biomarker metabolite or a lysoPC metabolite such as lysoPC a C18:2 as taught by Mittelstrass et al. and Federoff et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by obtaining a sample from a male subject and performing biochemical analysis on the sample to detect a level of valine biomarker metabolite as taught by  Mittelstrass et al. and Parker, Jr et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  

Claims 1, 3-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017; see IDS filed on 1 Nov. 2019), in view of Mittelstrass et al. (PLoS Genetics; published 2011; see IDS filed on 1 Nov. 2019), and Parker, Jr. (US 2013./0123341 A1; published 16 May 2013; see attached 892), in further view of Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016; see attached 892).

	Federoff et al. teach as discussed above.
	Federoff et al. do not further teach that if the subject is male, the treatment comprises administering a composition that modulates CDYL and the composition comprises valine.
	Mittelstrass et al. teach as discussed above.
	Parker et al. teach as discussed above.
	Landis et al. teach the uses of an evidence based, translational algorithm to assess biomarkers (see title).  Landis et al. teach dementia (see pg. 28) and AD (see pg. 35).  Landis et al. teach that the biomarker can be a given vitamin or mineral that the subject would be recommended to consume should the present methods establish that the subject is deficient for that vitamin or mineral (see pg. 18).  Landis et al. teach methods of treatment and preparation of individually tailored dosage forms (see pgs. 26-27).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Federoff et al. by further initiating treatment for AD in a male subject wherein the treatment composition modulates CDYL and the composition comprises valine as taught by Mittelstrass et al., Parker, Jr et al., and Landis et al. because it would advantageously enable treatment of AD by identifying male subject with AD and deficient in valine.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-21 of copending Application No. 16,331,940 in view of Federoff et al. (US 2017/0052204 A1; published 23 Feb. 2017; see IDS filed on 1 Nov. 2019), Mittelstrass et al. (PLoS Genetics; published 2011; see IDS filed on 1 Nov. 2019), and Landis et al. (WO 2016/011434 A1; published 21 Jan. 2016; see IDS filed on 1 Nov. 2019). 

Claims 1-5, and 11-21 of copending Application No. 16,331,940 claim a method for preparing and analyzing a sample containing a biomarker metabolite for the analysis and identification of metabolic changes associated with AD in a subject, the method comprising obtaining a sample from a subject and detecting the presence of a biomarker metabolite such as PC ae C36:2 or valine optionally wherein the method further comprises initiating treatment for AD in the subject.
Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not a method wherein the subject is male and the at least one biomarker metabolite is a BCAA such as valine.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method wherein the subject is female and the at least one biomarker metabolite is a phosphatidyl choline biomarker metabolite or lysoPC biomarker metabolite.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method comprising determining whether the subject has at least one independent indicator of AD.  Claims 1-5, and 11-21 of copending Application No. 16,331,940 do not claim a method wherein the treatment comprises administering a composition that comprises valine.
Federoff et al. teach as discussed above.
Mittelstrass et al. teach as discussed above.
Landis et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-21 of copending Application No. 16,331,940 by obtaining a sample from a female subject and perform biochemical analysis on the sample to detect a level of phosphatidyl choline biomarker metabolite or a lysoPC metabolite such as lysoPC a C18:2 as taught by Mittelstrass et al. and Federoff et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-21 of copending Application No. 16,331,940 by obtaining a sample from a male subject and perform biochemical analysis on the sample to detect a level of valine biomarker metabolite Mittelstrass et al. and Parker, Jr et al. because it would have been expected to advantageously enable diagnosis of a cognitive disorder, such as AD, in a subject while taking into account sex.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-21 of copending Application No. 16,331,940 by further determining whether the subject has an independent indicator of AD comprising the presence of amyloid β 1-42 or an increase in the total tau/Aβ1-42 ratio as taught by Federoff et al. because it would advantageously enable defining the AD group by validating the presence of Aβ 1-42 or an increase in the total tau/Aβ1-42 ratio.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-5, and 11-21 of copending Application No. 16,331,940 by further initiating treatment for AD in a male subject wherein the treatment composition modulates CDYL and the composition comprises valine as taught by Mittelstrass et al., and Landis et al. because it would advantageously enable treatment of AD by identifying male subject with AD and deficient in valine.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618